UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8081


COREY E. JOHNSON,

                  Petitioner - Appellant,

             v.

LORETTA K. KELLY, Warden, Sussex I State Prison,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:07-cv-00731-RLW)


Submitted:    March 17, 2009                       Decided:   April 6, 2009


Before KING and      SHEDD,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Arthur DeVita, BUTLER LEGAL GROUP, P.L.L.P., Washington,
D.C., for Appellant. Leah A. Darron, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Corey E. Johnson seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                       28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)      (2006).          A    prisoner       satisfies       this

standard    by    demonstrating       that       reasonable      jurists     would      find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling      by     the    district         court        is      likewise       debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th    Cir.   2001).       We    have    independently          reviewed      the

record    and    conclude      that   Johnson      has    not    made    the     requisite

showing.       Accordingly, while we grant Johnson’s motion to amend

his informal brief, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and     legal   contentions       are    adequately       presented       in    the

materials       before   the    court      and    argument       would     not    aid   the

decisional process.

                                                                                 DISMISSED



                                            2